UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21449 Nuveen Municipal High Income Opportunity Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:7/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Municipal High Income Opportunity Fund (NMZ) July 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value National – 1.7% (1.3% of Total Investments) $ 5,000 Charter Mac Equity Issuer Trust, Preferred Shares, Series 2004A-4, 6.000%, 12/31/45 (Mandatory 4/19 at 100.00 Aaa $ 5,308,750 put 4/30/19) (Alternative Minimum Tax) Alabama – 1.3% (1.0% of Total Investments) Bessemer, Alabama, General Obligation Warrants, Series 2007, 6.500%, 2/01/37 2/17 at 102.00 N/R Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health 11/15 at 100.00 Baa2 System Inc., Series 2005A, 5.000%, 11/15/30 Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, No Opt. Call BBB Series 2004A, 5.250%, 1/01/14 Total Alabama Alaska – 0.2% (0.1% of Total Investments) Alaska Municipal Bond Bank Authority, Revenue Bonds, Series 2009, 5.625%, 9/01/29 9/18 at 100.00 Aa3 Arizona – 6.7% (5.1% of Total Investments) Estrella Mountain Ranch Community Facilities District, Goodyear, Arizona, Special Assessment 7/12 at 100.00 N/R Lien Bonds, Series 2001A, 7.875%, 7/01/25 Maricopa County Industrial Development Authority, Arizona, Multifamily Housing Revenue Bonds, 11/11 at 100.00 N/R Privado Park Apartments Project, Series 2006A, 5.250%, 11/01/41 (Mandatory put 11/01/11) (Alternative Minimum Tax) Maricopa County Industrial Development Authority, Arizona, Senior Living Facility Revenue 1/11 at 103.00 CC Bonds, Christian Care Mesa II Inc., Series 2004A, 6.625%, 1/01/34 (Alternative Minimum Tax) Phoenix Industrial Development Authority, Arizona, Educational Revenue Bonds, Keystone Montessori School, Series 2004A: 6.375%, 11/01/13 11/11 at 103.00 N/R 7.250%, 11/01/23 11/11 at 103.00 N/R 7.500%, 11/01/33 11/11 at 103.00 N/R Pima County Industrial Development Authority, Arizona, Charter School Revenue Bonds, Noah 12/14 at 100.00 BBB– Webster Basic Schools Inc., Series 2004, 6.125%, 12/15/34 Pima County Industrial Development Authority, Arizona, Charter School Revenue Bonds, Pointe No Opt. Call N/R (4) Educational Services Charter School, Series 2004, 6.250%, 7/01/14 (ETM) Pinal County Industrial Development Authority, Arizona, Correctional Facilities Contract 10/12 at 100.00 BBB– Revenue Bonds, Florence West Prison LLC, Series 2002A, 5.250%, 10/01/22 – ACA Insured Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 5.500%, 12/01/29 No Opt. Call A 5.000%, 12/01/37 (5) No Opt. Call A Surprise Municipal Property Corporation, Arizona, Wastewater System Revenue Bonds, Series 2007: 4.700%, 4/01/22 4/14 at 100.00 N/R 4.900%, 4/01/32 4/17 at 100.00 N/R Tucson Industrial Development Authority, Arizona, Charter School Revenue Bonds, Arizona 9/14 at 100.00 BBB– Agribusiness and Equine Center Charter School, Series 2004A, 5.850%, 9/01/24 Total Arizona California – 10.9% (8.3% of Total Investments) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 BBB County Tobacco Securitization Corporation, Series 2005, 5.125%, 6/01/38 California Health Facilities Financing Authority, Hospital Revenue Bonds, Downey Community 11/10 at 100.00 N/R Hospital, Series 1993, 5.750%, 5/15/15 (9) California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Tender Option 8/18 at 100.00 Aa3 Bond TRust 3103, 14.683%, 8/15/38 (IF) California Municipal Financing Authority, Certificates of Participation, Community Hospitals 2/17 at 100.00 Baa2 of Central California, Series 2007, 5.250%, 2/01/27 California Statewide Communities Development Authority, Revenue Bonds, EnerTech Regional No Opt. Call BB Biosolids Project, Series 2007A, 5.500%, 12/01/33 (Alternative Minimum Tax) California Statewide Community Development Authority, Revenue Bonds, Epidaurus Project, Series 3/14 at 102.00 N/R 2004A, 7.750%, 3/01/34 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender 5/18 at 100.00 Aa3 Option Bond Trust 3048, 16.929%, 11/15/38 (IF) California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3102: 17.090%, 11/15/38 (IF) 5/18 at 100.00 Aa3 18.164%, 11/15/48 (IF) 5/18 at 100.00 Aa3 California Statewide Community Development Authority, Subordinate Lien Multifamily Housing 1/14 at 100.00 N/R Revenue Bonds, Corona Park Apartments, Series 2004I-S, 7.750%, 1/01/34 (Alternative Minimum Tax) Goden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 AA+ Asset-Backed Revenue Bonds, Tender Option Bonds Trust 3107, 17.263%, 6/01/45 – AMBAC Insured (IF) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.750%, 6/01/47 Independent Cities Lease Finance Authority, California, Subordinate Lien Revenue Bonds, El 5/14 at 100.00 N/R Granada Mobile Home Park, Series 2004B, 6.500%, 5/15/44 Lake Elsinore, California, Special Tax Bonds, Community Facilities District 2003-2 Improvement 9/13 at 102.00 N/R Area A, Canyon Hills, Series 2004A, 5.950%, 9/01/34 Lancaster Redevelopment Agency, California, Combined Project Areas Housing Programs, Tax 8/19 at 100.00 A Allocation Bonds, Series 2009, 6.875%, 8/01/39 Lee Lake Water District, Riverside County, California, Special Tax Bonds, Community Facilities 9/13 at 102.00 N/R District 3, Series 2004, 5.950%, 9/01/34 Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International 5/20 at 100.00 AA Airport, Tender Option Bond Trust 10-27B, 17.540%, 5/15/40 (IF) Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los 12/12 at 102.00 B– Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002C, 7.500%, 12/01/24 (Alternative Minimum Tax) Moreno Valley Unified School District, Riverside County, California, Special Tax Bonds, 9/14 at 100.00 N/R Community Facilities District, Series 2004, 5.550%, 9/01/29 M-S-R Energy Authority, Gas Revenue Bonds, California Citigroup Prepay Contracts, Series 2009B, No Opt. Call A 6.500%, 11/01/39 Palomar Pomerado Health, California, General Obligation Bonds, Tender Option Bond Trust 4683, 8/17 at 100.00 Aa3 18.058%, 8/01/37 – NPFG Insured (IF) San Diego County, California, Certificates of Participation, San Diego-Imperial Counties 9/12 at 100.00 Baa1 Developmental Services Foundation Project, Series 2002, 5.500%, 9/01/27 Tahoe Forest Hospital District, Placer and Nevada Counties, California, General Obligation Bonds, Tender Option Bond Trust 11863: 17.440%, 8/01/34 (WI/DD, Settling 8/03/10) (IF) 8/18 at 100.00 Aa3 17.440%, 8/01/34 (WI/DD, Settling 8/03/10) (IF) 8/18 at 100.00 Aa3 West Patterson Financing Authority, California, Special Tax Bonds, Community Facilities 9/13 at 103.00 N/R District 2001-1, Series 2004A, 6.125%, 9/01/39 Total California Colorado – 7.0% (5.3% of Total Investments) Bradburn Metropolitan District 3, Westminster, Adams County, Colorado, General Obligation 12/13 at 102.00 N/R Limited Tax Refunding Bonds, Series 2010, 7.500%, 12/01/39 6 Buffalo Ridge Metropolitan District, Colorado, Limited Obligation Assessment Bonds, Series 12/13 at 101.00 N/R (4) 2003, 7.500%, 12/01/33 (Pre-refunded 12/01/13) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Academy 12/10 at 101.00 N/R (4) Charter School – Douglas County School District Re. 1, Series 2000, 6.875%, 12/15/20 (Pre-refunded 12/15/10) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Bromley 9/11 at 100.00 Ba1 (4) East Charter School, Series 2000A, 7.250%, 9/15/30 (Pre-refunded 9/15/11) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Cesar 5/14 at 101.00 N/R Chavez Academy, Series 2003, 8.000%, 5/01/34 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Excel 12/11 at 100.00 AAA Academy Charter School, Series 2003, 7.300%, 12/01/23 (Pre-refunded 12/01/11) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, 2/16 at 101.00 N/R Jefferson County School District R-1 – Compass Montessori Secondary School, Series 2006, 5.625%, 2/15/36 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 4/18 at 100.00 AAA Series 2006C-1, Trust 1090, 14.949%, 10/01/41 – AGM Insured (IF) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2008, Trust 1088: 13.147%, 9/01/34 (IF) 9/16 at 100.00 AA 13.774%, 9/01/41 (IF) 9/16 at 100.00 AAA Kit Carson County Health Service District, Colorado, Health Care Facility Revenue Bonds, No Opt. Call N/R Series 2007, 6.750%, 1/01/34 Mesa County, Colorado, Residential Care Facilities Mortgage Revenue Bonds, Hilltop Community 12/11 at 101.00 N/R Resources Inc. Obligated Group, Series 2001A, 5.250%, 12/01/21 – RAAI Insured Mountain Shadows Metropolitan District, Colorado, General Obligation Limited Tax Bonds, Series 12/16 at 100.00 N/R 2007, 5.500%, 12/01/27 Park Creek Metropolitan District, Colorado, Limited Tax Obligation Revenue Bonds, Series 12/13 at 100.00 N/R 2003CR-2, 7.875%, 12/01/32 (Mandatory put 12/01/13) Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 6/14 at 101.00 N/R 8.000%, 12/01/25 Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs No Opt. Call A Utilities, Series 2008, 6.500%, 11/15/38 Tallyn’s Reach Metropolitan District 3, Aurora, Colorado, Limited Tax General Obligation 12/13 at 100.00 N/R Bonds, Series 2004, 6.750%, 12/01/33 Total Colorado Connecticut – 0.3% (0.3% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 District of Columbia – 0.1% (0.1% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, No Opt. Call BBB Series 2001, 6.500%, 5/15/33 Florida – 12.0% (9.1% of Total Investments) Aberdeen Community Development District, Florida, Special Assessment Bonds, Series 2005, 5/14 at 100.00 N/R 5.500%, 5/01/36 Beacon Lakes Community Development District, Florida, Special Assessment Bonds, Series 2003A, 5/13 at 101.00 N/R 6.900%, 5/01/35 Broward County, Florida, Airport Facility Revenue Bonds, Learjet Inc., Series 2000, 7.500%, 11/14 at 101.00 Ba2 11/01/20 (Alternative Minimum Tax) Century Gardens Community Development District, Miami-Dade County, Florida, Special Assessment 5/14 at 101.00 N/R Revenue Bonds, Series 2004, 5.900%, 5/01/34 Harmony Community Development District, Florida, Special Assessment Bonds, Series 2001, 5/14 at 103.25 N/R 7.250%, 5/01/32 Islands at Doral Northeast Community Development District, Miami-Dade County, Florida, Special 5/14 at 101.00 N/R Assessment Bonds, Series 2004, 6.125%, 5/01/24 Jacksonville, Florida, Economic Development Commission Health Care Facilities Revenue Bonds, 9/17 at 100.00 N/R The Florida Proton Therapy Institute Project, Series 2007, 6.250%, 9/01/27 Martin County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, 12/10 at 100.00 BB+ Indiantown Cogeneration LP, Series 1994A, 7.875%, 12/15/25 (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Series 2008, Trust 1145, 11.642%, 4/01/32 – 10/18 at 100.00 AAA AGC Insured (Alternative Minimum Tax) (IF) Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Tender Option Bond Trust 10/20 at 100.00 AAA 11834, 17.360%, 10/01/33 – AGM Insured (IF) Old Palm Community Development District, Florida, Special Assessment Bonds, Palm Beach 5/15 at 101.00 N/R Gardens, Series 2004A, 5.900%, 5/01/35 Palm Beach County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Lake 7/12 at 100.00 N/R Delray Apartments, Series 1999A, 6.400%, 1/01/31 (Alternative Minimum Tax) Pine Island Community Development District, Florida, Special Assessment Bonds, Bella Collina, 5/12 at 101.00 N/R Series 2004, 5.750%, 5/01/35 Sarasota County Health Facility Authority, Florida, Revenue Bonds, Sarasota-Manatee Jewish 7/17 at 100.00 N/R Housing Council, Inc., Series 2007, 5.750%, 7/01/45 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2006, 5/14 at 101.00 N/R 5.400%, 5/01/37 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/18 at 100.00 N/R 6.650%, 5/01/40 Westchester Community Development District 1, Florida, Special Assessment Bonds, Series 2003: 6.000%, 5/01/23 5/13 at 101.00 N/R 6.125%, 5/01/35 5/13 at 101.00 N/R Total Florida Georgia – 1.0% (0.7% of Total Investments) Effingham County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Ft. James 1/11 at 100.00 BB– Project, Series 1998, 5.625%, 7/01/18 (Alternative Minimum Tax) Fulton County Residential Care Facilities Authority, Georgia, Revenue Bonds, Elderly Care, 7/17 at 100.00 N/R Lenbrook Square Project, Series 2006A, 5.125%, 7/01/37 Fulton County Residential Care Facilities Authority, Georgia, Revenue Bonds, St. Anne’s 12/13 at 102.00 N/R Terrace, Series 2003, 7.625%, 12/01/33 Total Georgia Guam – 0.5% (0.4% of Total Investments) Guam Government, General Obligation Bonds, 2009 Series A, 7.000%, 11/15/39 No Opt. Call B+ Hawaii – 0.8% (0.6% of Total Investments) Hawaii State Department of Budget and Finance, Private School Revenue Bonds, Montessori of 2/17 at 100.00 N/R Maui, Series 2007, 5.500%, 1/01/37 Hawaii State Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaiian 7/19 at 100.00 Baa1 Electric Company, Inc. and Subsidiary Projects, Series 2009, 6.500%, 7/01/39 Total Hawaii Illinois – 8.1% (6.1% of Total Investments) Chicago, Illinois, Certificates of Participation Tax Increment Revenue Notes, 12/10 at 100.00 N/R Chicago/Kingsbury Redevelopment Project, Series 2004A, 6.570%, 2/15/13 Chicago, Illinois, Certificates of Participation, Tax Increment Allocation Revenue Bonds, 7/11 at 100.00 N/R Diversey-Narragansett Project, Series 2006, 7.460%, 2/15/26 Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 1/18 at 100.00 Baa1 5.625%, 1/01/37 Illinois Finance Authority, Revenue Bonds, Midwest Regional Medical Center Galena-Stauss 10/16 at 100.00 N/R Hospital, Series 2006, 6.750%, 10/01/46 (9) Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 8/19 at 100.00 BBB 2009, 7.000%, 8/15/44 Illinois Health Facilities Authority, FHA-Insured Mortgage Revenue Refunding Bonds, Sinai 8/13 at 100.00 AAA Health System, Series 2003, 5.150%, 2/15/37 Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, 5/12 at 100.00 Aaa 5.500%, 5/15/32 (Pre-refunded 5/15/12) Illinois Health Facilities Authority, Revenue Bonds, Lake Forest Hospital, Series 2002A, 7/12 at 100.00 AA+ 5.750%, 7/01/29 (UB) Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel 1/16 at 100.00 N/R Revenue Bonds, Series 2005A-1, 7.125%, 1/01/36 Lombard Public Facilities Corporation, Illinois, Third Tier Conference Center and Hotel 7/18 at 100.00 N/R Revenue Bonds, Series 2005C-3, 12.000%, 1/01/36 (9),(10) Plano Special Service Area 1, Illinois, Special Tax Bonds, Lakewood Springs Project, Series 3/14 at 102.00 N/R 2004A, 6.200%, 3/01/34 Volo Village, Illinois, Special Service Area 3 Special Tax Bonds, Symphony Meadows Project 1, 3/16 at 102.00 N/R Series 2006, 6.000%, 3/01/36 (Mandatory put 2/29/16) Yorkville United City Business District, Illinois, Storm Water and Water Improvement Project 1/17 at 102.00 N/R Revenue Bonds, Series 2007, 6.000%, 1/01/26 Yorkville, Illinois, Special Service Area 2005-108 Assessment Bonds, Autumn Creek Project, 3/16 at 102.00 N/R Series 2006, 6.000%, 3/01/36 Total Illinois Indiana – 10.3% (7.8% of Total Investments) Carmel Redevelopment District, Indiana, Tax Increment Revenue Bonds, Series 2004A, 7/12 at 103.00 N/R 6.650%, 1/15/24 Indiana Finance Authority, Water Facilities Refunding Revenue Bonds, Indiana-American Water 10/16 at 100.00 Baa1 Company Inc. Project, Series 2006, 4.875%, 10/01/36 – AMBAC Insured (Alternative Minimum Tax) Indiana Health and Educational Facilities Financing Authority, Revenue Bonds, Ascension 11/16 at 100.00 Aa1 Health, Series 2009, Trust 3301, 14.326%, 11/15/30 (IF) Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Community Foundation of 3/14 at 101.00 BBB Northwest Indiana, Series 2004A, 6.000%, 3/01/34 Jasper County, Indiana, Economic Development Revenue Refunding Bonds, Georgia Pacific 10/10 at 101.00 Ba3 Corporation Project, Series 2000, 6.700%, 4/01/29 (Alternative Minimum Tax) St. Joseph County, Indiana, Economic Development Revenue Bonds, Chicago Trail Village 7/15 at 103.00 N/R Apartments, Series 2005A, 7.500%, 7/01/35 Whitley County, Indiana, Solid Waste and Sewerage Disposal Revenue Bonds, Steel Dynamics Inc., 11/10 at 102.00 N/R Series 1998, 7.250%, 11/01/18 (Alternative Minimum Tax) Total Indiana Iowa – 0.3% (0.2% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.500%, 7/01/25 Louisiana – 5.1% (3.8% of Total Investments) Louisiana Local Government Environmental Facilities & Community Development Authority, 11/17 at 100.00 BB+ Revenue Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 Louisiana Local Government Environmental Facilities and Community Development Authority, 9/16 at 100.00 N/R Carter Plantation Hotel Project Revenue Bonds, Series 2006A, 6.000%, 9/01/36 (6) Louisiana Local Government Environmental Facilities and Community Development Authority, 6/16 at 101.00 N/R Revenue Bonds, CDF Healthcare of Louisiana LLC, Series 2006A, 7.000%, 6/01/36 Louisiana Local Government Environmental Facilities and Community Development Authority, 12/17 at 100.00 N/R Revenue Bonds, Southgate Suites Hotel LLC Project, Series 2007A, 6.750%, 12/15/37 St. James Parish, Louisiana, Solid Waste Disposal Revenue Bonds, Freeport McMoran Project, 4/11 at 100.00 N/R Series 1992, 7.700%, 10/01/22 (Alternative Minimum Tax) Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 BBB Series 2001B, 5.875%, 5/15/39 Total Louisiana Maine – 1.0% (0.8% of Total Investments) Portland Housing Development Corporation, Maine, Section 8 Assisted Senior Living Revenue 2/14 at 102.00 Baa2 Bonds, Avesta Housing Development Corporation, Series 2004A, 6.000%, 2/01/34 Maryland – 1.1% (0.9% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 Baa3 9/01/39 – SYNCORA GTY Insured Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 9/10 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.500%, 8/15/33 Prince George’s County, Maryland, Revenue Bonds, Dimensions Health Corporation, Series 1994, 1/11 at 100.00 B3 5.300%, 7/01/24(9) Total Maryland Massachusetts – 0.5% (0.3% of Total Investments) Massachusetts Development Finance Agency, Pioneer Valley Resource Recovery Revenue Bonds, No Opt. Call N/R Eco/Springfield LLC, Series 2006, 5.875%, 7/01/14 (Alternative Minimum Tax) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Northern Berkshire 7/14 at 100.00 BB Community Services Inc., Series 2004B, 6.375%, 7/01/34 Total Massachusetts Michigan – 4.6% (3.5% of Total Investments) Countryside Charter School, Berrien County, Michigan, Charter School Revenue Bonds, Series 10/10 at 100.00 N/R 1999, 7.000%, 4/01/29 Countryside Charter School, Berrien County, Michigan, Charter School Revenue Bonds, Series 10/10 at 100.00 N/R 2000, 8.000%, 4/01/29 Detroit Local Development Finance Authority, Michigan, Tax Increment Bonds, Series 1998A: 5.500%, 5/01/21 11/10 at 100.00 B– 15 5.500%, 5/01/21 – ACA Insured 11/10 at 100.00 B– Detroit, Michigan, Distributable State Aid General Obligation Bonds, Tender Option Bond Trust No Opt. Call AA– 3789, 18.420%, 5/01/18 (WI/DD, Settling 8/05/10) (IF) Garden City Hospital Finance Authority, Michigan, Revenue Bonds, Garden City Hospital Obligated Group, Series 2007A: 4.875%, 8/15/27 8/17 at 100.00 N/R 5.000%, 8/15/38 8/17 at 100.00 N/R Michigan Public Educational Facilities Authority, Limited Obligation Revenue Bonds, Chandler 11/15 at 100.00 BBB Park Academy Project, Series 2008, 6.500%, 11/01/35 Michigan Public Educational Facilities Authority, Limited Obligation Revenue Bonds, Richfield 9/17 at 100.00 BBB– Public School Academy, Series 2007, 5.000%, 9/01/36 Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Detroit Medical 8/10 at 100.00 BB– Center Obligated Group, Series 1993B, 5.500%, 8/15/23 Michigan State Hospital Finance Authority, Revenue Bonds, Chelsea Community Hospital, Series 5/15 at 100.00 AAA 2005, 5.000%, 5/15/30 (Pre-refunded 5/15/15) Michigan State Hospital Finance Authority, Revenue Bonds, Hills and Dales General Hospital, 11/15 at 102.00 N/R Series 2005A, 6.750%, 11/15/38 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Summit Academy North Charter School, Michigan, Charter School Revenue Bonds, Series 2005, 11/15 at 100.00 BB+ 5.500%, 11/01/30 Total Michigan Minnesota – 1.5% (1.1% of Total Investments) Ramsey, Anoka County, Minnesota, Charter School Lease Revenue Bonds, PACT Charter School, 6/14 at 102.00 N/R Series 2004A, 6.750%, 12/01/33 St. Paul Housing and Redevelopment Authority, Minnesota, Charter School Revenue Bonds, Higher 6/14 at 102.00 N/R Ground Academy Charter School, Series 2004A, 6.625%, 12/01/23 St. Paul Housing and Redevelopment Authority, Minnesota, Charter School Revenue Bonds, HOPE 6/14 at 102.00 N/R Community Academy Charter School, Series 2004A, 6.750%, 12/01/33 St. Paul Port Authority, Minnesota, Lease Revenue Bonds, HealthEast Midway Campus, Series 5/15 at 100.00 N/R 2005B, 6.000%, 5/01/30 Total Minnesota Mississippi – 0.6% (0.4% of Total Investments) Mississippi Home Corporation, Multifamily Housing Revenue Bonds, Tupelo Personal Care 10/19 at 101.00 N/R Apartments, Series 2004-2, 6.125%, 9/01/34 (Alternative Minimum Tax) Warren County, Mississippi, Gulf Opportunity Zone Revenue Bonds, International Paper Company 9/18 at 100.00 BBB Project, Series 2008A, 6.500%, 9/01/32 Total Mississippi Missouri – 2.8% (2.1% of Total Investments) Branson Regional Airport Transportation Development District, Missouri, Project Revenue Bonds, 7/17 at 100.00 N/R Series 2007B, 6.000%, 7/01/37 (Alternative Minimum Tax) Hanley Road Corridor Transportation Development District, Brentwood and Maplewood, Missouri, 10/19 at 100.00 A– Transportation Sales Revenue Bonds, Refunding Series 2009A, 5.875%, 10/01/36 Missouri Environmental Improvement and Energy Resources Authority, Water Facility Revenue 12/16 at 100.00 AA+ Bonds, Missouri-American Water Company, Series 2006, 4.600%, 12/01/36 – AMBAC Insured (Alternative Minimum Tax) (UB) Saint Louis Industrial Development Authority, Missouri, Saint Louis Convention Center 12/10 at 102.00 Ca Headquarters Hotel Project, Series 2000A, 7.250%, 12/15/35 (Alternative Minimum Tax) (6) Saint Louis, Missouri, Tax Increment Financing Revenue Bonds, Grace Lofts Redevelopment 12/10 at 100.00 N/R Projects, Series 2007A, 6.000%, 3/27/26 Total Missouri Montana – 2.1% (1.6% of Total Investments) Montana Board of Investments, Exempt Facility Revenue Bonds, Stillwater Mining Company, Series 7/11 at 100.50 B 2000, 8.000%, 7/01/20 (Alternative Minimum Tax) Montana Board of Investments, Resource Recovery Revenue Bonds, Yellowstone Energy LP, Series No Opt. Call N/R 1993, 7.000%, 12/31/19 (Alternative Minimum Tax) Total Montana Nebraska – 3.3% (2.5% of Total Investments) Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska City 2/17 at 100.00 AA+ 2, Series 2006A, 19.811%, 8/01/40 – AMBAC Insured (IF) Nevada – 0.4% (0.3% of Total Investments) Clark County, Nevada, Local Improvement Bonds, Mountain’s Edge Special Improvement District 8/16 at 100.00 N/R 142, Series 2003, 6.375%, 8/01/23 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas 1/12 at 100.00 N/R Monorail Project, Second Tier, Series 2000, 7.375%, 1/01/40 (6) Total Nevada New Jersey – 2.1% (1.6% of Total Investments) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 6/14 at 100.00 BBB 5.750%, 6/15/29 New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 9/10 at 100.50 B Airlines Inc., Series 1999, 6.250%, 9/15/29 (Alternative Minimum Tax) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 11/10 at 101.00 B Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine 6/19 at 100.00 Baa1 and Dentistry of New Jersey, Series 2009B, 7.500%, 12/01/32 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6/18 at 100.00 AAA 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) New Jersey Turnpike Authority, Revenue Bonds, Series 2009E, 5.250%, 1/01/40 1/19 at 100.00 A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 BBB Series 2007-1A, 5.000%, 6/01/41 Total New Jersey New York – 1.9% (1.5% of Total Investments) Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 6.375%, 7/15/43 Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2009B, 11/19 at 100.00 AA 5.000%, 11/15/34 New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 2/11 at 100.00 CCC+ American Airlines Inc., Series 1994, 6.900%, 8/01/24 (Alternative Minimum Tax) New York Liberty Development Corporation, Second Priority Liberty Revenue Refunding Bonds, 1/20 at 100.00 BBB Bank of America Tower at One Bryant Park Project, Series 2010, 6.375%, 7/15/49 Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, No Opt. Call BB Series 2007A, 5.250%, 12/01/16 Total New York North Carolina – 2.6% (2.0% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008, Trust 1149, 13.139%, 7/15/32 (IF) North Carolina Capital Facilities Finance Agency, Solid Waste Facilities Revenue Bonds, 7/12 at 106.00 N/R Liberty Tire Services of North Carolina LLC, Series 2004A, 6.750%, 7/01/29 North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, Series 10/16 at 100.00 Aa1 2008, Tender Option Bonds Trust 3248, 26.710%, 10/01/21 (IF) Total North Carolina Ohio – 4.1% (3.1% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 BBB 5.750%, 6/01/34 6/17 at 100.00 BBB 5.875%, 6/01/47 6/17 at 100.00 BBB Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Bond Fund Program – 5/14 at 102.00 N/R Garfield Heights Project, Series 2004D, 5.250%, 5/15/23 Ohio, Environmental Facilities Revenue Bonds, Ford Motor Company, Series 2005, 5.750%, 4/01/35 4/15 at 100.00 B (Alternative Minimum Tax) Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., 7/17 at 102.00 N/R Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (9) Total Ohio Oklahoma – 1.1% (0.8% of Total Investments) Okeene Municipal Hospital and Schallmo Authority, Oklahoma, Revenue Bonds, Series 2006, 1/16 at 101.00 N/R 7.000%, 1/01/35 Tulsa Municipal Airport Trust, Oklahoma, Revenue Refunding Bonds, American Airlines Inc., No Opt. Call Caa2 Series 2004A, 7.750%, 6/01/35 (Mandatory put 12/01/14) Total Oklahoma Pennsylvania – 2.9% (2.2% of Total Investments) Allegheny Country Industrial Development Authority, Allegheny County, Pennsylvania, 11/19 at 100.00 BB Environmental Improvement Revenue Bonds, United States Steel Corporation Project, Refunding Series 2009, 6.875%, 5/01/30 Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, Series No Opt. Call Ca 2005, 6.000%, 11/15/16 Berks County Industrial Development Authority, Pennsylvania, First Mortgage Revenue Bonds, One 11/17 at 101.00 N/R Douglassville Properties Project, Series 2007A, 6.125%, 11/01/34 (Alternative Minimum Tax) Chester County Health and Education Facilities Authority, Pennsylvania, Revenue Bonds, 10/15 at 102.00 N/R Immaculata University, Series 2005, 5.750%, 10/15/37 Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School 12/17 at 100.00 BB+ Revenue Bonds, Series 2007A, 6.375%, 12/15/37 New Morgan Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, 10/10 at 100.00 BBB New Morgan Landfill Company Inc., Series 1994, 6.500%, 4/01/19 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street 6/12 at 102.00 BBB+ Station Parking Garage, Series 2002, 5.800%, 6/01/23 – ACA Insured (Alternative Minimum Tax) Total Pennsylvania Puerto Rico – 1.5% (1.1% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/26 at 100.00 A+ 2009A, 0.000%, 8/01/32 (5) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.500%, 8/01/42 Total Puerto Rico Rhode Island – 1.8% (1.4% of Total Investments) Rhode Island Student Loan Authority, Student Loan Program Revenue Bonds, Series 2008A, 6.750%, 12/17 at 100.00 A 12/01/28 (Alternative Minimum Tax) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.250%, 6/01/42 Total Rhode Island South Carolina – 1.2% (0.9% of Total Investments) Lancaster County, South Carolina, Assessment Bonds, Edgewater II Improvement District, Series 11/17 at 100.00 N/R 2007A, 7.750%, 11/01/39 Richland County, South Carolina, Environmental Improvement Revenue Refunding Bonds, 4/13 at 101.00 BBB International Paper Company, Series 2003A, 6.100%, 4/01/23 (Alternative Minimum Tax) Total South Carolina Tennessee – 3.9% (3.0% of Total Investments) Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 3/13 at 100.00 N/R Wellmont Health System, Refunding Series 2006A, 5.440%, 9/01/32 Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 9/16 at 100.00 BBB+ Wellmont Health System, Series 2006C, 5.250%, 9/01/26 Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (9) 11/17 at 100.00 N/R 5.500%, 11/01/46 (9) 11/17 at 100.00 N/R The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006A, 5.250%, 9/01/23 No Opt. Call BB+ The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006B, 5.625%, 9/01/26 No Opt. Call N/R Wilson County Health and Educational Facilities Board, Tennessee, Senior Living Revenue Bonds, 7/17 at 100.00 N/R Rutland Place, Series 2007A, 6.300%, 7/01/37 Total Tennessee Texas – 11.4% (8.5% of Total Investments) Alliance Airport Authority, Texas, Special Facilities Revenue Bonds, American Airlines Inc., 12/12 at 100.00 CCC+ Series 2007, 5.250%, 12/01/29 (Alternative Minimum Tax) Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, Second Tier 1/17 at 100.00 BB Series 2006B, 5.750%, 1/01/34 Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, Third Tier 1/11 at 100.00 N/R Series 2001C, 9.750%, 1/01/26 10 Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 11/11 at 100.00 CCC Company, Series 2001C, 5.750%, 5/01/36 (Mandatory put 11/01/11) (Alternative Minimum Tax) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 7/18 at 100.00 CCC Company, Series 2001D, 8.250%, 5/01/33 (Alternative Minimum Tax) Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Uplift Education 12/20 at 100.00 BBB– Charter School, Series 2010A, 6.000%, 12/01/30 Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Tejano Center No Opt. Call BBB– for Community Concerns, Inc.-Raul Yzaguirre School for Success, Refunding Series 2009A, 9.000%, 2/15/38 Dallas-Ft. Worth International Airport Facility Improvement Corporation, Texas, Revenue Bonds, 11/12 at 100.00 CCC+ American Airlines Inc., Series 2007, 5.500%, 11/01/30 (Alternative Minimum Tax) Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2004A: 7.000%, 9/01/25 9/14 at 100.00 N/R 7.125%, 9/01/34 9/14 at 100.00 N/R Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo 4/12 at 100.00 Ba2 Petroleum Corporation Project, Series 1998, 8.000%, 4/01/28 (Alternative Minimum Tax) Heart of Texas Education Finance Corporation, Texas, Gateway Charter Academy, Series 2006A, 8/16 at 100.00 N/R 6.000%, 2/15/36 Houston, Texas, Airport System Special Facilities Revenue Bonds, Continental Air Lines Inc., 7/11 at 100.00 B3 Series 1998B, 5.700%, 7/15/29 (Alternative Minimum Tax) Houston, Texas, Airport System Special Facilities Revenue Bonds, Continental Air Lines Inc., Series 2001E: 7.375%, 7/01/22 (Alternative Minimum Tax) 7/11 at 101.00 B3 6.750%, 7/01/29 (Alternative Minimum Tax) 7/11 at 101.00 B3 La Vernia Education Financing Corporation, Texas, Charter School Revenue Bonds, Riverwalk 8/11 at 100.00 N/R Education Foundation, Series 2007A, 5.450%, 8/15/36 North Texas Tollway Authority, System Revenue Bonds, First Tier Series 2009A, 6.250%, 1/01/39 1/19 at 100.00 A2 Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, Series 2004: 5.875%, 12/01/24 12/13 at 100.00 Baa2 6.000%, 12/01/34 12/13 at 100.00 Baa2 Sabine River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Energy Company 8/13 at 101.00 CCC LLC Project, Series 2003B, 6.150%, 8/01/22 Tarrant County Cultural and Educational Facilities Finance Corporation, Texas, Revenue Bonds, 2/17 at 100.00 AA– Texas Health Resources Project, Trust 1031, 12.168%, 2/15/30 (IF) Texas Private Activity Bond Surface Transporation Corporation, Senior Lien Revenue Bonds, NTE 12/19 at 100.00 Baa2 Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ 6/20 at 100.00 Baa3 Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/40 Texas Public Finance Authority, Charter School Finance Corporation Revenue Bonds, Cosmos 2/15 at 100.00 BBB Foundation Inc., Series 2007A, 5.375%, 2/15/37 Trinity River Authority of Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 5/13 at 101.00 CCC Company, Series 2003, 6.250%, 5/01/28 (Alternative Minimum Tax) Total Texas Virgin Islands – 2.4% (1.8% of Total Investments) Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, 10/19 at 100.00 BBB Series 2009A, 6.750%, 10/01/37 Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 1/14 at 100.00 Baa3 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) Virgin Islands Public Finance Authority, Senior Secured Lien Revenue Bonds, Refinery Project – 7/14 at 100.00 Baa3 Hovensa LLC, Series 2004, 5.875%, 7/01/22 Total Virgin Islands Virginia – 1.4% (1.0% of Total Investments) Giles County Industrial Development Authority, Virginia, Exempt Facility Revenue Bonds, 11/10 at 100.00 B+ Hoechst Celanese Project, Series 1996, 6.450%, 5/01/26 Isle of Wight County Industrial Development Authority, Virginia, Environmental Improvement 3/17 at 100.00 BBB Revenue Bonds, International Paper Company Project, Series 2007A, 4.700%, 3/01/31 (Alternative Minimum Tax) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Capital No Opt. Call BBB+ Appriciation Series 2009B-2, 0.000%, 10/01/38 – AGC Insured Total Virginia Washington – 3.2% (2.4% of Total Investments) Vancouver Downtown Redevelopment Authority, Washington, Revenue Bonds, Conference Center Project, Series 2003A: 6.000%, 1/01/28 – ACA Insured 1/14 at 100.00 N/R 6.000%, 1/01/34 – ACA Insured 1/14 at 100.00 N/R 5.250%, 1/01/34 – ACA Insured 1/14 at 100.00 N/R Washington State Economic Development Finance Authority, Revenue Bonds, Coeur D’Alene Fiber 12/17 at 100.00 N/R Project, Series 2007G, 7.000%, 12/01/27 (Alternative Minimum Tax) (6) Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and No Opt. Call N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Total Washington West Virginia – 0.6% (0.5% of Total Investments) Ohio County Commission, West Virginia, Special District Excise Tax Revenue Bonds, Fort Henry 3/16 at 100.00 BBB Economic Development, Series 2006B, 5.625%, 3/01/36 Ohio County Commission, West Virginia, Tax Increment Revenue Bonds, Fort Henry Centre No Opt. Call N/R Financing District, Series 2007A, 5.850%, 6/01/34 West Virginia Hospital Finance Authority , Hospital Revenue Bonds, Charleston Area Medical 9/14 at 100.00 A2 Center, Series 2009A, 5.500%, 9/01/28 Total West Virginia Wisconsin – 5.9% (4.5% of Total Investments) Lac Courte Oreilles Band of Lake Superior Chippewa Indians, Wisconsin, Revenue Bonds, Series 12/14 at 101.00 N/R (4) 2003A, 7.750%, 6/01/16 (Pre-refunded 12/01/14) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care Inc., 10/10 at 100.00 A3 Series 1999A, 5.600%, 2/15/29 – ACA Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 8/10 at 100.00 A Series 1997, 5.750%, 2/15/27 – NPFG Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Southwest Health Center 4/14 at 100.00 N/R Inc., Series 2004A, 6.250%, 4/01/34 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ThedaCare, Inc., Series 12/19 at 100.00 A1 2009A, 5.500%, 12/15/38 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006: 5.250%, 8/15/26 8/16 at 100.00 BBB+ 5.250%, 8/15/34 8/16 at 100.00 BBB+ Total Wisconsin $ 456,999 Total Investments (cost $414,713,762) – 132.2% Floating Rate Obligations – (3.3)% Other Assets Less Liabilities – 1.6% Auction Rate Preferred Shares, at Liquidation Value – (30.5)% (7) Net Assets Applicable to Common Shares – 100% $ 310,997,386 Investments in Derivatives Forward Swaps outstanding at July 31, 2010: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (8) Date (Depreciation) Barclays Bank PLC Receive 3-Month USD-LIBOR 4.720% Semi-Annually 5/25/11 5/25/40 $ (389,500) JP Morgan Receive 3-Month USD-LIBOR 4.783 Semi-Annually 5/05/11 5/05/40 Fair Value Measurements In determining the value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of July 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — Derivatives: Forward Swaps* — — Total $ — * Represents net unrealized appreciation (depreciation). The following is a reconciliation of the Fund's Level 3 investments held at the beginning and end of the measurement period: Level 3 Investments Balance at the beginning of period $ — Gains (losses): Net realized gains (losses) — Net change in unrealized appreciation (depreciation) — Net purchases at cost (sales at proceeds) — Net discounts (premiums) — Net transfers in to (out of) at end of period fair value Balance at the end of period $ 5,399,011 Derivative Instruments and Hedging Activities The Fund records derivative instruments at fair value, with changes in fair value recognized on the Statement of Operations, when applicable. Even though the Fund’s investments in derivatives may represent economic hedges, they are not considered to be hedge transactions for financial reporting purposes. The following table presents the fair value of all derivative instruments held by the Fund as of July 31, 2010, the location of these instruments on the Statement of Assets and Liabilities, and the primary underlying risk exposure. Location on the Statement of Assets and Liabilities Underlying Derivative Asset Derivatives Liability Derivatives Risk Exposure Instrument Location Value Location Value Interest Rate Forward Swaps Unrealized appreciation Unrealized depreciation on forward swaps* $ — on forward swaps* * Represents cumulative appreciation (depreciation) of swap contracts as reported in the Portfolio of Investments. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At July 31, 2010, the cost of investments was $407,180,898. Gross unrealized appreciation and gross unrealized depreciation of investments (excluding investments in derivatives) at July 31, 2010, were as follows: Gross unrealized: Appreciation $ 33,566,268 Depreciation Net unrealized appreciation (depreciation) of investments $ (6,299,034) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 23.1%. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. For fair value measurement disclosure purposes, investment categorized as Level 3. During the current fiscal period, the Fund has not received the full amount of interest payments due on this issue. As such, the Adviser has instructed the custodian to decrease the interest rate accrual on this issue from 12.00% annually to 2.50% annually and to reflect such change in the Fund’s records. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Municipal High Income Opportunity Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateSeptember 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateSeptember 29, 2010 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateSeptember 29, 2010
